Title: From George Washington to Major General Robert Howe, 17 July 1780
From: Washington, George
To: Howe, Robert


					
						Sir
						Head Quarters near Passaic Falls [N.J.] July 17. 1780
					
					This will be handed to you by Lieut. Meigs of Col. Webbs Regt who is directed to receive & bring forward the proportion of Connecticut levies for that Regiment; You will be pleased to Order them to be delivered to him accordingly. I am with great esteem & regard Your Most Obedt Hble Servt
					
						Go. Washington
					
				 